DETAILED ACTION                                                                                                                                                                            
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
The amendment filed 11/4/20 is acknowledged. Claims 1, 3-14 are currently pending. No Claims have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9 and 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayyali et al. (US PAT 7,942,824 B1 – previously cited), hereinafter Kayyali.
Regarding Claim 1, Kayyali teaches: An active medical device (figure 8), comprising: a processor (element 438) configured to: measure respiratory activity, the measurement providing a representative 
Regarding Claim 3 Kayyali teaches: The device of claim 1. Kayyali further teaches wherein: the at least one predefined criterion comprises the value of a counter of successive ventilatory fall events detected within the range of a predetermined period corresponding to the duration of an episode of 
Regarding Claim 4, Kayyali teaches: The device of claim 3. Kayyali further teaches wherein the processor is further configured to: measure a physiological signal as a function of the respiratory activity; detect the crossing of a threshold limit by the physiological signal; and increment the counter at any detection of a ventilatory fall event (column 46 lines 27-37).
Regarding Claim 6, Kayyali teaches: The device of claim 1. Kayyali further teaches wherein the processor is further configured to: measure a physiological signal as a function of the respiratory activity; detect the crossing of a threshold limit by a respiratory signal or by the physiological signal; and trigger the anti-hypopnea therapy at the crossing of the limit threshold (column 46 lines 27-40; if oxygen saturation drops below 4%, and the subject is attempting to breathe the event is considered obstructive sleep hypopnea. If oxygen saturation drops below 4%, and the subject is not attempting to breathe the event is considered central sleep hypopnea; column 48 lines 4-14 – gas pressure can be immediately reduced on detection of an apnea event – i.e. therapy can be triggered; figure 7).
Regarding Claim 7, Kayyali teaches: The device of claim 6. Kayyali further teaches wherein the physiological signal is at least one of a level of blood oxygen saturation, a blood oxygen desaturation rate, a heart rate, a blood pressure, a pulse wave, an electroencephalogram, an electromyogram or any combination thereof (column 46 lines 27-37).
Regarding Claims 8 and 9, Kayyali teaches: The device of claim 1. Kayyali further teaches wherein: the at least one predefined criterion comprises a reference profile of hypopnea stored in memory (column 53 lines 54-65; reference data sets); the processor is further configured to determine a 
Regarding Claim 12, Kayyali teaches: The device of claim 1. Kayyali further teaches wherein the at least one predefined criterion is at least one of a history of intervals between successive events constituting the ventilatory fall hypopnea episodes; a severity of the current ventilatory fall event; a conformity of a profile of the current ventilatory fall event with a reference profile; a physiological origin, obstructive or central, of the ventilatory fall event; the patient's current sleep stage; and a history of the degree of efficacy of the applied therapies (column 45 line 62 - column 46 line 40; determination of obstructive, central or mixed apnea, column 4 lines 7-31; training based on neural network; column 53 lines 54-67, conforming to a reference profile).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armitstead (US PGPUB 2010/0307500 A1 – previously cited) in view of Alder et al. (US PGPUB 2008/0308105 A1 – previously cited), hereinafter Alder, further in view of Koh et al. (US 7,371,220 B1 – previously cited).
Regarding Claim 1, Armitstead teaches: An active medical device (figure 1), comprising: a processor (paragraph 0012) configured to: measure respiratory activity, the measurement providing a representative value of the instantaneous ventilatory flow rate of a patient (paragraph 0030, differential pressure; paragraph 0034, short term variance); detect a ventilatory fall event by detecting in real time a decrease in the value of the instantaneous ventilatory flow rate below a predetermined threshold (paragraph 0032, 0035-0036); and selectively provide anti-hypopnea therapy after the start of the ventilatory fall event (paragraph 0031), wherein the processor is configured to: assess at least one parameter of the ventilatory fall event, the processor adapted to analyze in real time during the ventilatory fall event and determine if the parameter satisfies at least one predetermined criterion, for assigning to the ventilatory fall event a hypopnea suspicion indicator or a non-hypopnea suspicion 
Alder teaches a CPAP system (title) wherein the pressure of the CPAP is decreased (i.e. inhibit therapy) if there is an extended period of snore free breathing (paragraph 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Armitstead wherein the device is configured to inhibit the anti-hypopnea therapy in case of attribution to the current ventilatory fall event of the non-hypopnea suspicion indicator, as taught by Alder, In order to ensure that the CPAP pressure is maintained at a level as low as practicable (paragraph 0024).
While Examiner believes that Armitstead implies selectively applying an anti-hypopnea therapy in the case of attribution to the current ventilatory fall event the hypopnea suspicion indicator, the anti-hypopnea therapy triggered before the end of the ventilatory fall event (paragraph 0031), Examiner notes that Armitstead in view of Alder do not explicitly mention details as to when therapy is triggered. 
Koh teaches real-time detection of hypopnea wherein hypopnea can be detected even before individual respiration amplitudes fall below some minimal threshold and therapy is administered in real time, before the end of the fall event (abstract; col 9 line 50 – col 10 line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of  Armitstead in view of Alder to selectively applying an anti-hypopnea therapy in the case of attribution to the current ventilatory fall event the hypopnea suspicion indicator in order for prompt, real-time treatment. 
Regarding Claim 6, Armitstead in view of Alder further in view of Koh teaches: The device of claim 1. Armitstead further teaches wherein the processor is further configured to: measure a physiological signal as a function of the respiratory activity; detect the crossing of a threshold limit by a respiratory signal or by the physiological signal; and trigger the anti-hypopnea therapy at the crossing of the limit threshold (paragraph 0032).
Regarding Claim 7, Armitstead in view of Alder further in view of Koh teaches: The device of claim 6. Armitstead further teaches wherein the physiological signal is at least one of a level of blood oxygen saturation, a blood oxygen desaturation rate, a heart rate, a blood pressure, a pulse wave, an electroencephalogram, an electromyogram or any combination thereof (paragraph 0032).
Regarding Claim 10, Armitstead in view of Alder further in view of Koh teaches: The device of claim 1. Armitstead further teaches wherein the discrimination of at least one parameter of the current ventilatory fall event comprises: analyzing a plurality of parameters of the current ventilatory fall event according to a plurality of predefined criteria (paragraph 0032, 0035-0036; figures 3, 5, 6); assigning, for the current ventilatory fall event, a respective specific score to each of the predefined criteria; determining an overall composite score based on a combination of specific scores; and assigning to the current event suspicion an a priori suspicion indicator of hypopnea or non-hypopnea based on the result of a comparison of the overall score to a predetermined score threshold (paragraph 0053-0055). 
Regarding Claim 11, Armitstead in view of Alder further in view of Koh teaches: The device of claim 10. Armitstead further teaches wherein the discrimination of at least one parameter of the current ventilatory fall event comprises: selecting, depending on the value of the global score, a particular therapy among several possible therapies (paragraph 0031).
Regarding Claim 12, Armitstead in view of Alder further in view of Koh teaches: The device of claim 1. Armitstead further teaches wherein the at least one predefined criterion is at least one of a history of intervals between successive events constituting the ventilatory fall hypopnea episodes; a severity of the current ventilatory fall event; a conformity of a profile of the current ventilatory fall event with a reference profile; a physiological origin, obstructive or central, of the ventilatory fall event; the patient's current sleep stage; and a history of the degree of efficacy of the applied therapies (paragraph 047-0057; time period and severity – paragraph 0054).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali in view of Kaylor et al. (US 2004/0078219 A1), hereinafter Kaylor.
Regarding Claim 5, Kayyali teaches: The device of claim 3. Kayyali further teaches wherein the predetermined period and/or the predetermined minimum value are variable adaptive values (column 45 lines 52-61; predetermined time periods are adjustable). Kayyali does not explicitly mention wherein the processor is further configured to: calculate, respectively, the predetermined period and/or the predetermined minimum value during the night. 
Kaylor teaches a health monitoring system (title; abstract) that monitors cardiovascular and respiratory health including sleep episodes (paragraph 0094, 0112) wherein the data is fit to a statistical distribution (Poison distribution) in order to calculate and update threshold limits (i.e. predetermined value), for analysis (paragraph 0118). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of wherein the processor is further configured to: calculate, respectively, the predetermined period and/or the predetermined minimum value in order to customize the analysis for each individual user for more accurate assessment. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyali in view of Garrault et al. (WO 2007/141345 A1 – previously cited) hereinafter Garrault.
Regarding Claims 13-14, Kayyali teaches: The device of claim 1. Kayyali does not mention the device further comprising a kinesthetic effector that is adapted to deliver the anti-hypopnea therapy to the patient by kinesthetic stimulation wherein the kinesthetic effector comprises a vibrator configured to be disposed in a region of a mastoid bone near an ear of the patient.
Garrault teaches the use of kinesthetic stimulation in order to treat apnea (title; abstract; page 7 section 4 of the translation, kinesthetic stimulation) wherein the kinesthetic effector comprises a vibrator (tactile vibrator; page 14 of the translation) disposed in a region of a mastoid bone near an ear . 

Response to Arguments
Regarding 35 U.S.C. § 102 rejections, Applicant argues that Kayyali does not teach all the limitation of claim 1. Specifically, on page 7-10 of the reply filed 11/4/20, Applicant argues that Kayyali teaches both a decrease in pressure and an increase in pressure in response to a hypopnea event. Examiner notes that the different treatments taught by Kayyali in different situations (as seen in figure 7 of Kayyali) which read on the “selectively applying” limitation of the claimed invention. As previously mentioned, regardless of where the counters (in figure 7 of Kayyali) are, if a fall event is detected at step 260, and that fall event is determined to a non-hypopnea (i.e. apnea in step 278 [Wingdings font/0xE0] 282), the hypopnea therapy (which was a decrease in pressure by 2cm) is inhibited in step 282 by increasing pressure and thus the claim limitations are satisfied. Examiner notes that a detailed explanation was provided in the office action mailed 6/7/19. 
Applicant further argues, on page 10 that in some cases there may be an “increase in pressure”. Examiner notes that as long there is even a single pathway where Kayyali teaches the application of anti-hypopnea therapy and further teaches the inhibition of said therapy (Examiner has shown this pathway above and in previous office actions), the claimed limitation is met. 
With respect to the 35 U.S.C. § 103 rejections, Applicant argues on page 15 that the absence of snoring, as taught by Alder, is not a non-hypopnea suspicion indicator. Examiner respectfully disagrees. As an initial matter, Examiner notes that the suspicion indicators are taught by Armitstead (paragraph 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791